The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 15, 2015

                                      No. 04-15-00715-CR

                                     Felix VILLARREAL,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR5623
                           Honorable Ron Rangel, Judge Presiding

                                         ORDER

Sitting:       Sandee Bryan Marion, Chief Justice
               Luz Elena D. Chapa, Justice
               Jason Pulliam, Justice

        On December 8, 2015, this court issued a memorandum opinion and rendered an order
dismissing appellant Felix Villarreal’s appeal for want of jurisdiction because Villarreal’s notice
of appeal was filed over a year after sentence was imposed. Villarreal’s appointed appellate
counsel filed a motion to withdraw from representing Villarreal and requested, alternatively, a
ninety-day extension for all appellate deadlines due to counsel’s medical condition. Because
counsel’s motion does not contain all contents required by Texas Rule of Appellate Procedure
6.5(a), we deny counsel’s motion without prejudice. However, given counsel’s medical
condition, we grant counsel’s alternative request and order appellant’s motion for rehearing, if
any, due March 23, 2016.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of December, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court